The opinion of the Court, was delivered by
Bell, J.
The only objection made against the assignment of the 17th November, 1849, executed by Joy and Webster, is that it is in contravention of our law, which forbids all attempts by an insolvent debtor to prefer one or more of his creditors before others. But our statute does not entirely invalidate assignments in trust for creditors, directing preferences. It simply enacts, that such a direction is to be disregarded, leaving the assignment to operate for the equal benefit of all the creditors. Yet were this otherwise, it is settled by Speed v. May (5 Harris 91), follow*187ing prior determinations, that the validity of a voluntary assignment in trust, is to be ascertained by the law of the place of its origin. In ordinary contracts, the lex loei contractus determines their binding effect. And the same rule governs transfers of movable property and choses in action. No attempt was made to show that the assignment in question contravenes the. law of the state where it originated. Consequently, the determination of the Court below, sustaining the right of the assignees, is well founded.
Judgment affirmed.